UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4628



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CAROLE LUCILLE COOPER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-00-262)


Submitted:   April 25, 2002                    Decided:   May 2, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carl J. Dascoli, Jr., MICHAEL R. CLINE LAW OFFICES, Charleston,
West Virginia, for Appellant. Kasey Warner, United States Attorney,
Miller A. Bushong, III, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carole Lucille Cooper pled guilty to conspiracy to commit

money laundering, 18 U.S.C.A. § 1956(h) (West 2000), and was

sentenced to a term of seventy months imprisonment.   Cooper seeks

to appeal her sentence, arguing that the district court erred in

declining to depart below the guideline range on the ground that

the number of criminal history points she had accumulated over-

represented the seriousness of her prior criminal conduct.    U.S.

Sentencing Guidelines Manual § 4A1.3, p.s. (2000).

     A defendant may not appeal the sentencing court’s decision not

to depart below the guideline unless the court’s decision resulted

from an erroneous belief that it lacked the authority to depart.

United States v. Bayerle, 898 F.2d 28, 31 (4th Cir. 1990).   Here,

the district court acknowledged that it had the authority to depart

under § 4A1.3, but determined that a departure was not appropriate.

     We therefore dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2